DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Group 2 as CY1, Group 4 as CY2, Group 6 as CY3, Group 8 as CY4, and X5 = O, in the reply filed on 2/25/2021 is acknowledged. 

Claim Objections
Claim 4 is objected to because of the following informalities:  
In claim 4, Applicant recites “9H-fluorene-9-on”. It appears that “9H-fluoren-9-one” is more common expression of the chemical compound.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5, 7-14, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 15/424,390 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1-2, 4-5, and 7-14, Application No. 15/424,390 discloses an organometallic compound (Compound 76 in claim 15), as shown below.

    PNG
    media_image1.png
    272
    636
    media_image1.png
    Greyscale

The organometallic compound of Application No. 16/739,199 has identical structure as Applicant’s Formula 1, wherein M is Pt; X1 is C; X2 is C; X3 is N; X4 is N; X5 is O; two bonds of X3-M and X4-M are each a coordinate bond, and the other thereof (X2-M) is a covalent bond; a bond between X5 and M is a covalent bond; rings CY1 and CY2 are each a C5-C30 carbocyclic group (benzene); rings CY3 and CY4 are each a C1-C30 heterocyclic group (pyridine); T1 is a single bond; T2 is *-N[(L63)a63-(R63)]-*’; T3 is *-N[(L65)a65-(R65)]-*’; L63 and L65 are each a single bond; a63 and a65 are each 1; R1 to R4 are each independently hydrogen or an unsubstituted C1-C60 alkyl group (t-butyl); R63 and R65 are each an unsubstituted C6-C60 aryl group (phenyl); a1 is 1; a2-a4 are each 0, meeting all the limitations of claims 1-2, 4-5, and 7-14
Regarding claim 20, the organometallic compound of Application No. 16/739,199 (Compound 76 in claim 15) reads on all the features of claim 1, as outlined above.
The applicant claims diagnostic composition comprising at least one of the organometallic compound of claim 1. However, the instant claim does not claim the specific structure related to the diagnostic composition. The specification also does not describe any further structure required for the compound having the structure of the instant Formula 1 to capable of use as a diagnostic composition ([140]-[142]). The only structural limitation that the instant claim 20 claims is the chemical structure of Formula 1. Therefore, the organometallic compound of Application No. 16/739,199 meets the limitations of the current claim 20. See MPEP 2111.02.

Claims 1-7, 9-14, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 15/897,408 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1-7 and 9-14, Application No. 15/897,408 discloses an organometallic compound (Compound 21 in claim 15), as shown below.

    PNG
    media_image2.png
    275
    592
    media_image2.png
    Greyscale

The organometallic compound of Application No. 15/897,408 has identical structure as Applicant’s Formula 1, wherein M is Pt; X1 is C; X2 is N; X3 is C; X4 is N; X5 is O; two bonds of X2-M and X4-M are each a coordinate bond, and the other thereof (X3-M) is a covalent bond; a bond between X5 and M is a covalent bond; rings CY1 and CY3 are each a C5-C30 carbocyclic group (benzene); rings CY2 and CY4 are each a C1-C30 heterocyclic group (pyridine); T1 and T3 are each single bond; T2 is *-N[(L63)a63-(R63)]-*’; L63 is an unsubstituted C5-C30 carbocyclic group (phenylene); a63 is 1; R1 to R4 are each independently hydrogen or -N(Q1)(Q2); R63 is an unsubstituted C6-C60 aryl group (phenyl); a1 and a3-a4 are each 0; a2 is 1; Q1 to Q2 are each independently a C6-C60 aryl group (phenyl), meeting all the limitations of claims 1-7 and 9-14.
Regarding claim 20, the organometallic compound of Application No. 15/897,408 (Compound 21 in claim 15) reads on all the features of claim 1, as outlined above.
The applicant claims diagnostic composition comprising at least one of the organometallic compound of claim 1. However, the instant claim does not claim the specific structure related to the diagnostic composition. The specification also does not describe any further structure required for the compound having the structure of the instant Formula 1 to capable of use as a diagnostic composition ([140]-[142]). The only structural limitation that the instant claim 20 claims is the chemical structure of Formula 1. Therefore, the organometallic 

Claims 1-14 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/739,199 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1-14, Application No. 16/739,199 discloses an organometallic compound (Compound 6 in claim 14), as shown below.

    PNG
    media_image3.png
    283
    556
    media_image3.png
    Greyscale

The organometallic compound of Application No. 16/739,199 has identical structure as Applicant’s Formula 1, wherein M is Pt; X1 is C; X2 is N; X3 is C; X4 is N; X5 is O; two bonds of X2-M and X4-M are each a coordinate bond, and the other thereof (X3-M) is a covalent bond; a bond between X5 and M is a covalent bond; rings CY1 and CY3 are each a C5-C30 carbocyclic group (benzene); rings CY2 and CY4 are each a C1-C30 heterocyclic group (pyridine); T1 and T3 are each single bond; T2 is *-N[(L63)a63-(R63)]-*’; L63 is a single bond; a63 is 1; R1 to R4 are each 1-C60 alkyl group (methyl) or a substituted C6-C60 aryl group (dimethylphenyl); R63 is an unsubstituted C1-C60 alkyl group (methyl); a1 is2; a2-a4 are each 1, at least one substituent of the substituted C6-C60 aryl group is selected from a C1-C60 alkyl group (methyl), meeting all the limitations of claims 1-14.
Regarding claim 20, the organometallic compound of Application No. 16/739,199 (Compound 6 in claim 14) reads on all the features of claim 1, as outlined above.
The applicant claims diagnostic composition comprising at least one of the organometallic compound of claim 1. However, the instant claim does not claim the specific structure related to the diagnostic composition. The specification also does not describe any further structure required for the compound having the structure of the instant Formula 1 to capable of use as a diagnostic composition ([140]-[142]). The only structural limitation that the instant claim 20 claims is the chemical structure of Formula 1. Therefore, the organometallic compound of Application No. 16/739,199 meets the limitations of the current claim 20. See MPEP 2111.02.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant claims “at least one substituent of the substituted C1-C60 alkyl group, the substituted C2-C60 alkenyl group, the substituted C2-C60 alkynyl group, … is selected from: … a C1-C60 alkyl group, a C2-C60 alkenyl group, a substituted C2-C60 alkynyl group”. The limitation renders the claim indefinite. For some choices of the substitution groups, the instant claim is indefinite.
For instance, in Example 1 (see figure below), if the terminal carbon (marked by arrow) of a C60 alkyl (R) is substituted with a C60 alkyl (Substituent), the C60 alkyl becomes a C120 alkyl (R’), wherein the carbon backbone number exceeds the range of C1-C60 alkyl that the Applicant initially set forth. It is unclear whether a C1-C60 alkyl group includes a C61-C120 alkyl group, rendering this claim indefinite. It is noted that R’ is not called a C60 alkyl substituted with a C60 alkyl (similarly as ethyl is not known as methyl-substituted methyl), but it is just called a C120 alkyl which is not within the limitation of a substituted C1-C60 alkyl.

    PNG
    media_image4.png
    255
    775
    media_image4.png
    Greyscale

This indefiniteness is not limited to one example. As another example (see Example 2 below), if the terminal carbon (marked by arrow) of a C60 alkenyl (R) is substituted with a C60 alkyl (Substituent), the C60 alkenyl becomes a C120 alkenyl (R’), wherein the carbon backbone number exceeds the range of C1-C60 alkenyl that the Applicant initially set forth. It is unclear 1-C60 alkenyl group includes a C61-C120 alkenyl group, rendering this claim indefinite. It is noted that R’ is not called a C60 alkenyl substituted with a C60 alkyl, but it is just called a C120 alkenyl which is not within the limitation of a substituted C1-C60 alkenyl. 

    PNG
    media_image5.png
    261
    805
    media_image5.png
    Greyscale

Furthermore, Example 3 (see figure below) shows an example wherein an alkyl is changed to an alkenyl when an alkenyl group is substituted at the terminal carbon of an alkyl group. If the terminal carbon (marked by arrow) of a C60 alkyl (R) is substituted with a C60 alkenyl (Substituent), the C60 alkyl becomes a C120 alkenyl (R’), wherein 1) the carbon backbone number exceeds the range of C1-C60 that the Applicant initially set forth, and 2) the alkyl group which was initially set forth now becomes an alkenyl group. Therefore, it is unclear whether a substituted C1-C60 alkyl group includes a C61-C120 alkyl group, and it is also unclear whether the alkyl group include an alkenyl or an alkynyl group, rendering this claim indefinite. It is noted that R’ is not called a C60 alkyl substituted with a C60 alkenyl, but it is just called a C120 alkenyl which is not within the limitation of a substituted C1-C60 alkyl.

    PNG
    media_image6.png
    262
    841
    media_image6.png
    Greyscale

For the purpose of prosecution, the Examiner interprets that “a substituted or unsubstituted C1-C60 alkyl group, a substituted or unsubstituted C2-C60 alkenyl group, a substituted or unsubstituted C2-C60 alkynyl group” as a linear or branched alkyl, alkenyl, and alkynyl groups each having 1 to 60 carbon atoms and each of which can be substituted with all the listed substituents provided that when the C1-C60 alkyl group, the C2-C60 alkenyl group, or the C2-C60 alkynyl group is substituted by the C1-C60 alkyl group, C2-C60 alkenyl group, or a C2-C60 alkynyl group, the longest carbon backbone chain length is same or less than 60.
Regarding claims 2-20, claims 2-20 are rejected due to the dependency from claim 1.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, Applicant claims “a C1-C20 alkyl group … each substituted with at least one selected from …, a C1-C10 alkyl group…” The limitation renders the claim indefinite. For some choices of the substitution groups, the instant claim is indefinite.
For the same reason applied to claim 1 above, the instant claim is indefinite.
For the purpose of prosecution, the Examiner interprets the limitation to mean that “a C1-C20 alkyl group, …, each substituted with at least one selected from …, a C1-C10 alkyl group, …, provided that when the C1-C20 alkyl group is substituted by a C1-C10 alkyl group, the longest carbon backbone chain length is same or less than 20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-14, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lin et al. (US 2015/0194615 A1, hereafter Lin).
Regarding claims 1-5 and 7-14, Lin discloses an organometallic compound (“Pt tetradentate” compound in [060]-[063]; [016]-[024]) used as a phosphorescent emitter of organic light-emitting device (“OLED” in Abstract and [028]).
Lin exemplifies the organometallic compound (Compound 30 in [075]), as shown below.

    PNG
    media_image7.png
    308
    583
    media_image7.png
    Greyscale

The organometallic compound of Lin (Compound 30) has identical structure as Applicant’s Formula 1, wherein M is Pt; X1 is C; X2 is N; X3 is C; X4 is N; X5 is O; two bonds of X2-M and X4-M are each a coordinate bond, and the other thereof (X3-M) is a covalent bond; a bond between X5 and M is a covalent bond; rings CY1 and CY3 are each a C5-C30 carbocyclic group (benzene); rings CY2 and CY4 are each a C1-C30 heterocyclic group (pyridine); T1 and T3 are each *-O-*’; T2 is *-N[(L63)a63-(R63)]-*’; L63 is a single bond; a63 is 1; R1 to R4 are each hydrogen; R63 is an unsubstituted C6-C60 aryl group (phenyl); and a1 to a4 are each 0, meeting all the limitations of claim 1.
The organometallic compound of Lin (Compound 30), wherein M is Pt, meeting all the limitations of claim 2.
The organometallic compound of Lin (Compound 30), wherein X2 and X4 are each N, and X3 is C, meeting all the limitations of claim 3.
The organometallic compound of Lin (Compound 30), wherein rings CY1 and CY3 are each benzene group; rings CY2 and CY4 are each pyridine group, meeting all the limitations of claim 4
The organometallic compound of Lin (Compound 30), wherein rings CY1 to CY4 are each independently ii) a 6-membered ring (benzene or pyridine), meeting all the limitations of claim 5.
The organometallic compound of Lin (Compound 30), wherein R1 to R4, R61 to R66, R’, and R” are each independently selected from hydrogen and a phenyl group, meeting all the limitations of claim 7.
The organometallic compound of Lin (Compound 30), wherein R1 to R4, R61 to R66, R’, and R” are each independently selected from hydrogen and Formula 10-13, 
    PNG
    media_image8.png
    92
    76
    media_image8.png
    Greyscale
, meeting all the limitations of claim 8.
The organometallic compound of Lin (Compound 30), wherein a moiety represented by 
    PNG
    media_image9.png
    137
    155
    media_image9.png
    Greyscale
in Formula 1 is Formula CY1-1 
    PNG
    media_image10.png
    136
    117
    media_image10.png
    Greyscale
, wherein X1 is C; R1 is hydrogen; and a14 is 0, meeting all the limitations of claim 9.
The organometallic compound of Lin (Compound 30), wherein a moiety represented by 
    PNG
    media_image11.png
    136
    170
    media_image11.png
    Greyscale
in Formula 1 is Formula CY2-1
    PNG
    media_image12.png
    124
    124
    media_image12.png
    Greyscale
, wherein X2 is N; R2 is hydrogen; and a23 is 0, meeting all the limitations of claim 10
The organometallic compound of Lin (Compound 30), wherein a moiety represented by 
    PNG
    media_image13.png
    150
    165
    media_image13.png
    Greyscale
in Formula 1 is Formula CY3-1 
    PNG
    media_image14.png
    116
    148
    media_image14.png
    Greyscale
, wherein X3 is C; R3 is hydrogen; and a33 is 0, meeting all the limitations of claim 11.
The organometallic compound of Lin (Compound 30), wherein a moiety represented by 
    PNG
    media_image15.png
    167
    188
    media_image15.png
    Greyscale
 in Formula 1 is Formula CY4-1 
    PNG
    media_image16.png
    134
    116
    media_image16.png
    Greyscale
, wherein X4 is N; R4 is hydrogen; and a44 is 0, meeting all the limitations of claim 12.
The organometallic compound of Lin (Compound 30), wherein moieties represented by 
    PNG
    media_image9.png
    137
    155
    media_image9.png
    Greyscale
, 
    PNG
    media_image11.png
    136
    170
    media_image11.png
    Greyscale
, 
    PNG
    media_image13.png
    150
    165
    media_image13.png
    Greyscale
, and 
    PNG
    media_image15.png
    167
    188
    media_image15.png
    Greyscale
 in Formula 1 are each Formulas CY1(1), 
    PNG
    media_image17.png
    118
    87
    media_image17.png
    Greyscale
, CY2(1)
    PNG
    media_image18.png
    107
    92
    media_image18.png
    Greyscale
, CY3(1)
    PNG
    media_image19.png
    112
    84
    media_image19.png
    Greyscale
, and CY4(1)
    PNG
    media_image20.png
    118
    82
    media_image20.png
    Greyscale
 , respectively, wherein X1, X2, X3, and X4 are each C, N, C, and N, respectively, meeting all the limitations of claim 13.
The organometallic compound of Lin (Compound 30), wherein the organometallic compound is represented by Formula 1A, wherein M is Pt; X1 is C; X2 is N; X3 is C; X4 is N; X5 is O; T1 and T3 are each *-O-*’; T2 is *-N[(L63)a63-(R63)]-*’; L63 is a single bond; a63 is 1; R63 is an unsubstituted C6-C60 aryl group (phenyl); Y11 is C(Z11); Y12 is C(Z12); Y13 is C(Z13); Y14 is 14); Y21 is C(Z21); Y22 is C(Z22); Y23 is C(Z23); Y24 is C(Z24); Y31 is C(Z31); Y32 is C(Z32); Y33 is C(Z33); Y34 is C(Z34); Y41 is C(Z41); Y42 is C(Z42); Y43 is C(Z43); Y44 is C(Z44); and Z11 to Z14, Z21 to Z23, Z31 to Z34, Z41 to Z44 are each hydrogen, meeting all the limitations of claim 14.
Regarding claim 20, the organometallic compound of Lin (Compound 30) reads on all the features of claims 1-5 and 7-14 as outlined above. 
The applicant claims diagnostic composition comprising at least one of the organometallic compound of claim 1. However, the instant claim does not claim the specific structure related to the diagnostic composition. The specification also does not describe any further structure required for the compound having the structure of the instant Formula 1 to capable of use as a diagnostic composition ([140]-[142]). The only structural limitation that the instant claim 20 claims is the chemical structure of Formula 1. Therefore, the organometallic compound of Lin meets the limitations of the current claim 20. See MPEP 2111.02.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0194615 A1).
Regarding claims 16-18, the organometallic compound of Lin (Compound 30) reads on all the features of claims 1-5, 7-14, and 20, as outlined above.
Lin discloses an organometallic compound (“Pt tetradentate” compound in [060]-[063]; [016]-[024]) used as a phosphorescent emitter of organic light-emitting device (“OLED” in Abstract and [028]).
Lin further discloses structure of the organic light-emitting device ([036] and Fig. 1) comprising an anode (115 in Fig. 1), a hole transport layer (125 in Fig. 1), an emission layer (135 in Fig. 1), an electron transport layer (145 in Fig. 1), and a cathode (160 in Fig. 1).
Lin does not disclose a specific device comprising Compound 30 used as a phosphorescent emitter; however, Lin does teaches an organic light-emitting device structure and the organometallic compound of Lin can be used as the phosphorescent emitter of the device, as outlined above.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Lin (Compound 30) by using it as a phosphorescent dopant of the emission layer of an organic light-emitting device, as taught by Lin.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Furthermore, substitution of known phosphorescent dopant material of the emission layer of an organic light emitting device would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce an organic light-emitting device.
The resultant device comprises an anode, a hole transport layer, an emission layer comprising Compound 30 of Lin, an electron transport layer, and a cathode; wherein the anode and cathode are each equated with the first and the second electrode, respectively; the combined layers of the hole transport layer, the emission layer, and the electron transport layer are equated with an organic layer; and the hole and electron transport layers are each equated with a hole and an electron transport region, respectively, meeting all the limitations of claims 16-18.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2015/0194615 A1) as applied to claims 1-5, 7-14, 16-18, and 20 above, further in view of Kai et al. (US 2010/0187977 A1, hereafter Kai).
Regarding claim 19, the organometallic compound of Lin (Compound 30) and the organic light-emitting device of Lin read on all the features of claims 1-5, 7-14, 16-18, and 20 as outlined above.
The resultant device comprises an anode, a hole transport layer, an emission layer comprising Compound 30 of Lin, an electron transport layer, and a cathode; wherein the anode and cathode are each equated with the first and the second electrode, respectively; the combined layers of the hole transport layer, the emission layer, and the electron transport layer are equated with an organic layer; and the hole and electron transport layers are each equated with a hole and an electron transport region, respectively.
Lin does not disclose a specific example of the emission layer comprising Compound 30 of Lin and a host material wherein the amount of the host is larger than an amount of Compound 30 of Lin; however, Lin does teach that the emission layer (“light emitting layer”) of the organic light-emitting device of the invention can comprise a metal complex as light emitting dopant material and a host material ([115]).
Kai discloses an organic light-emitting device wherein the emission layer comprises indolocarbazole derivative compound (formulas (1)-(3) in [019]). The exemplified compound of Kai (Compound (3) in [038]) has identical structure as one of exemplary host compound of Lin ([094]).

    PNG
    media_image21.png
    288
    572
    media_image21.png
    Greyscale

Kai discloses that the indolocarbazole derivative compound can be used as a host with a Pt-based phosphorescent dopant ([040]-[041]).
Kai teaches the content of the phosphorescent dopant in the light-emitting layer of an organic light-emitting device is preferably in the range of 5 to 10% ([043]). 
Kai teaches that the organic light-emitting device of the invention comprising the indolocarbazole derivative compound provides high efficiency with good driving stability ([018]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic light-emitting device of Lin by adding Compound (3) of Kai as a host material of the emission layer of the device with the dopant concentration in the range of 5 to 10 %, as taught by Lin.
The motivation of doing so would have been to provide high efficiency with good driving stability, as taught by Kai.
Furthermore, the Compound (3) of Kai is identical as an exemplary host material of Lin. Thus, the Compound (3) is within the scope of the disclosure of Lin. The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the 
The resultant device comprises an anode, a hole transport layer, an emission layer (Compound 30 of Lin as a dopant and Compound (3) of Kai as a host with the dopant concentration of 5 to 10%), an electron transport layer, and a cathode, meeting all the limitations of claim 19.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 2007/0103060 A1, hereafter Itoh).
Regarding claims 1-14 and 16-19, Itoh discloses an organometallic compound having a general structure of formula (1) ([015] and [030]) used as a light emitting material of an organic light-emitting device ([020]).

    PNG
    media_image22.png
    263
    479
    media_image22.png
    Greyscale

In formula (1) of Itoh, rings A, B, C, and D can be an aryl or heteroaryl group ([015], [041], [043]); two of X1-X4 represent nitrogen atoms coordination bonded to a Pt atom, and the remaining two of them represent carbon atoms or nitrogen atom ([015], [041]); two of Z1-Z4 can be coordinate bonds and the remaining two of them represent covalent bonds, oxygen atom, or sulfur atom ([015], [041]); the bivalent atoms of Q1-Q3 can be a bond, –NR3– or oxygen 1-Q3 do not represent bonds simultaneously ([015], [038], [041]); and R3 in NR3 can be aryl group ([039]).
Itoh exemplifies organometallic compounds (Examples 2 and 16 in [135] and [211]), as shown below.

    PNG
    media_image23.png
    329
    575
    media_image23.png
    Greyscale

Itoh exemplifies an organic light-emitting device (Example 69 in [368]-[375]) comprising an anode (ITO), a hole transport layer (a-NPD), an emission layer (CBP as a host and 3 wt.% Example 2 as a dopant), an electron transport layer (Alq3), and a cathode (Ag).
The Example 2 compound of Itoh does not have oxygen at X5 position of Applicant’s Formula 1; however, Itoh does teach that two of Z1-Z4 can be coordinate bonds and the remaining two of them represent covalent bonds, oxygen atom, or sulfur atom ([015], [041]).
Furthermore, Itoh exemplifies a divalent oxygen bridge between the phenyl ring (corresponding ring CY1 of Applicant’s Formula 1) of the tetradentate ligand and the Pt metal (marked by an arrow in the figure above).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Example 2 compound of Itoh by substituting the 1 of Applicant’s Formula 1) and the Pt metal center with a divalent oxygen bridge, as taught by Itoh.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Itoh teaches that the divalent oxygen bridge is one of limited options at Z1-Z4 and can be an alternative option of the carbon-metal covalent bond ([015], [041]). Furthermore, Itoh exemplifies the divalent oxygen bridge in Example 16. Therefore, substitution of one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Because Z1 and Z2 are coordinate bonds, the remaining Z3 and Z4 need to be a covalent bond, an divalent oxygen bridge, or a divalent sulfur bridge based on the disclosure of formula (3) of Itoh ([015], [041]). The choice of the divalent oxygen bridge at Z3 position of formula (3) of Itoh among possible options would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Lastly, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials and structure to produce an organic light-emitting device.
The modification provides the following compound.

    PNG
    media_image24.png
    301
    616
    media_image24.png
    Greyscale

The modification also provides an organic light-emitting device comprising an anode (ITO), a hole transport layer (a-NPD), an emission layer (CBP as a host and 3 wt.% the Organometallic compound modified by Itoh (1) as a dopant), an electron transport layer (Alq3), and a cathode (Ag).
The organometallic compound modified by Itoh (1) has identical structure as Applicant’s Formula 1, wherein M is Pt; X1 is C; X2 is N; X3 is N; X4 is C; X5 is O; two bonds of X2-M and X3-M are each a coordinate bond, and the other thereof (X4-M) is a covalent bond; a bond between X5 and M is a covalent bond; rings CY1 and CY4 are each a C5-C30 carbocyclic group (benzene); rings CY2 and CY3 are each a C1-C30 heterocyclic group (pyridine); T1 and T3 are each single bond; T2 is *-N[(L63)a63-(R63)]-*’; L63 is a single bond; a63 is 1; R1 to R4 are each hydrogen; R63 is an unsubstituted C6-C60 aryl group (phenyl); and a1 to a4 are each 0, meeting all the limitations of claim 1.
The organometallic compound modified by Itoh (1), wherein M is Pt, meeting all the limitations of claim 2.
The organometallic compound modified by Itoh (1), wherein X2 and X3 are each N, and X4 is C, meeting all the limitations of claim 3.
The organometallic compound modified by Itoh (1), wherein rings CY1 and CY4 are each benzene group; rings CY2 and CY3 are each pyridine group, meeting all the limitations of claim 4.
The organometallic compound modified by Itoh (1), wherein rings CY1 to CY4 are each independently ii) a 6-membered ring (benzene or pyridine), meeting all the limitations of claim 5
The organometallic compound modified by Itoh (1), wherein T1 and T3 are each a single bond, and T2 is *-N[(L63)a63-(R63)]-*’ , meeting all the limitations of claim 6.
The organometallic compound modified by Itoh (1), wherein R1 to R4, R61 to R66, R’, and R” are each independently selected from hydrogen and a phenyl group, meeting all the limitations of claim 7.
The organometallic compound modified by Itoh (1), wherein R1 to R4, R61 to R66, R’, and R” are each independently selected from hydrogen and Formula 10-13, 
    PNG
    media_image8.png
    92
    76
    media_image8.png
    Greyscale
, meeting all the limitations of claim 8.
The organometallic compound modified by Itoh (1), wherein a moiety represented by 
    PNG
    media_image9.png
    137
    155
    media_image9.png
    Greyscale
in Formula 1 is Formula CY1-1 
    PNG
    media_image10.png
    136
    117
    media_image10.png
    Greyscale
, wherein X1 is C; R1 is hydrogen; and a14 is 0, meeting all the limitations of claim 9.
The organometallic compound modified by Itoh (1), wherein a moiety represented by 
    PNG
    media_image11.png
    136
    170
    media_image11.png
    Greyscale
in Formula 1 is Formula CY2-1
    PNG
    media_image12.png
    124
    124
    media_image12.png
    Greyscale
, wherein X2 is N; R2 is hydrogen; and a23 is 0, meeting all the limitations of claim 10
The organometallic compound modified by Itoh (1), wherein a moiety represented by 
    PNG
    media_image13.png
    150
    165
    media_image13.png
    Greyscale
in Formula 1 is Formula CY3-1 
    PNG
    media_image14.png
    116
    148
    media_image14.png
    Greyscale
, wherein X3 is N; R3 is hydrogen; and a33 is 0, meeting all the limitations of claim 11.
The organometallic compound modified by Itoh (1), wherein a moiety represented by 
    PNG
    media_image15.png
    167
    188
    media_image15.png
    Greyscale
 in Formula 1 is Formula CY4-1 
    PNG
    media_image16.png
    134
    116
    media_image16.png
    Greyscale
, wherein X4 is C; R4 is hydrogen; and a44 is 0, meeting all the limitations of claim 12.
The organometallic compound modified by Itoh (1), wherein moieties represented by 
    PNG
    media_image9.png
    137
    155
    media_image9.png
    Greyscale
, 
    PNG
    media_image11.png
    136
    170
    media_image11.png
    Greyscale
, 
    PNG
    media_image13.png
    150
    165
    media_image13.png
    Greyscale
, and 
    PNG
    media_image15.png
    167
    188
    media_image15.png
    Greyscale
 in Formula 1 are each Formulas CY1(1), 
    PNG
    media_image17.png
    118
    87
    media_image17.png
    Greyscale
, CY2(1)
    PNG
    media_image18.png
    107
    92
    media_image18.png
    Greyscale
, CY3(1)
    PNG
    media_image19.png
    112
    84
    media_image19.png
    Greyscale
, and CY4(1)
    PNG
    media_image20.png
    118
    82
    media_image20.png
    Greyscale
 , respectively, wherein X1, X2, X3, and X4 are each C, N, N, and C, respectively, meeting all the limitations of claim 13.
The organometallic compound modified by Itoh (1), wherein the organometallic compound is represented by Formula 1A, wherein M is Pt; X1 is C; X2 is N; X3 is N; X4 is C; X5 is O; T1 and T3 are each a single bond; T2 is *-N[(L63)a63-(R63)]-*’; L63 is a single bond; a63 is 1; R63 is an unsubstituted C6-C60 aryl group (phenyl); Y11 is C(Z11); Y12 is C(Z12); Y13 is C(Z13); Y14 14); Y21 is C(Z21); Y22 is C(Z22); Y23 is C(Z23); Y24 is C(Z24); Y31 is C(Z31); Y32 is C(Z32); Y33 is C(Z33); Y34 is C(Z34); Y41 is C(Z41); Y42 is C(Z42); Y43 is C(Z43); Y44 is C(Z44); and Z11 to Z14, Z21 to Z23, Z31 to Z34, Z41 to Z44 are each hydrogen, meeting all the limitations of claim 14.
The organic light-emitting device of Itoh comprises an anode (ITO), a hole transport layer (a-NPD), an emission layer (CBP as a host and 3 wt.% the Organometallic compound modified by Itoh (1) as a dopant), an electron transport layer (Alq3), and an cathode (Ag).
In the device of Itoh, the anode is equated with a first electrode; the cathode is equated with a second electrode, the combined layers of the hole transport layer, the emission layer, the electron transport layer is equated with an organic layer; the hole transport layer is equated with a hole transport region; the electron transport layer is equated with an electron transport region, meeting all the limitations of claims 16-19.
Regarding claim 20, the organometallic compound modified by Itoh (1) reads on all the features of claim 1, as outlined above.
The applicant claims diagnostic composition comprising at least one of the organometallic compound of claim 1. However, the instant claim does not claim the specific structure related to the diagnostic composition. The specification also does not describe any further structure required for the compound having the structure of the instant Formula 1 to capable of use as a diagnostic composition ([140]-[142]). The only structural limitation that the instant claim 20 claims is the chemical structure of Formula 1. Therefore, the organometallic compound modified by Itoh (1) meets the limitations of the current claim 20. See MPEP 2111.02.
Regarding claim 15
The compound has similar structures as Applicant’s Compound 1 of claim 15, but the substituent at R63 position is different.
Itoh discloses the substituent R3 of formula (1) of Itoh (corresponds to R63 of Applicant’s Formula 1) can be an aryl group ([039]). Furthermore, Itoh exemplifies organometallic compound having ortho-substituted biphenyl substituent group (Examples 30 in [258]; marked by dashed circle below).

    PNG
    media_image25.png
    215
    526
    media_image25.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organometallic compound modified by Itoh (1) by substituting the phenyl group substituted at the nitrogen atom of the arylamine unit (corresponds to R63 of Applicant’s Formula 1) with an ortho-substituted biphenyl group, as taught by Itoh.
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Both phenyl and ortho-substituted biphenyl are exemplified substituents at R3
The modification provides an organometallic compound having identical structure as Applicant’s Compound 1 of the instant claim 15.

    PNG
    media_image26.png
    305
    658
    media_image26.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                            
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786